DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments, see pg. 9-11, filed July 6th, 2022, with respect to the rejection(s) of claims 1-9, 11, 20, and 24-26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chang (“Secure Intra-device Communication Protocol Between Applications on a Smart Device”, 2016).  Regarding the arguments and amendments regarding adding the clarification that the single computing device is used, particularly regarding the secure communication protocol, Chang teaches the new claim language.  Chang is discussing secure intra-device security protocol between two applications (Section III.A of Chang).  Therefore, the claims are still rejected under 35 U.S.C. 103.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wearable activity monitor device” and “patient management system” in claims 1-2, 11-12, 20 and 11, 20 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Natale (US 20150335272 A1) in view of DeVries (US 20160262707 A1) and Chang (“Secure Intra-device Communication Protocol Between Applications on a Smart Device”, 2016).
Regarding claims 1 and 11, Natale teaches a patient-management system/method, comprising: an analyte sensor (Paragraph 0006:  “said apparatus including storage for blood sugar testing strips, a spring-loaded lancet, a strip reader”); and 
a single computing device comprising a processor executing instructions to perform operations comprising (Paragraph 0006:  “a processor and associated memory for collecting and storing”): 
receiving, by a first application executing at the processor of the computing device and from the analyte sensor, sensor data indicating an analyte concentration of a user (Paragraph 0008:  “a processor and associated memory for collecting and storing, blood glucose levels based upon a test strip reading along with activity levels of the user based upon accelerometer output”); 
transmitting, by the first application and to a second application executing at the processor of the single computing device, a sensor message comprising an indication of the analyte concentration (Paragraph 0008:  “a transceiver (e.g., Bluetooth) to permit the exchange (wired or wireless) of such data with a second computing device (e.g., smartphone)” and Paragraph 0025:  “And, while noting that the application may be carried out on the smartphone, it is also conceivable that the functions described may, in some or all cases, also be accomplished on an embodiment of the user-wearable apparatus as well”); and 
delivering, by the second application and to a wearable activity monitor device, a device message, the device message based at least in part on the analyte concentration (Paragraph 0025:  “In general, the user interface depicted is associated with a second computing device (410) such as a smartphone, although it is entirely conceivable that the functionality of the user interface could, at least in part, be incorporated within the BSC band (210) itself. The user interface has a display for displaying at least one of the following: a measured blood glucose level, the blood glucose level for the user, an activity level for the user”).
Natale fails to teach the first application and the second application comprising discrete applications, and using a secure communication protocol of the single computing device to transmit data between the first and second application executing at the processor of the single computing device.
DeVries teaches the first application (Paragraph 0005:  “a processing circuit connected to the biosensor output”) and the second application (Paragraph 0008:  “sending the nutritional measurement or the biosensor output data to an external processing circuitry”) comprising discrete applications (Paragraph 0056:  “In operation, the processing circuitry can perform or execute one or more applications, routines, programs and/or data structures that implement particular methods, techniques, tasks or operations described and/or illustrated herein”:  The different processes performed by processing circuitry outlined above can be performed by discrete applications (one or more applications being interpreted as separate, discrete applications)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application of Natale to incorporate multiple applications taught by DeVries, because it allows for alternative implementations of certain methods, processes, or tasks, as well as separation of specific processing tasks that are related to different aspects of management system (Paragraph 0056 of Devries).
Chang teaches using a secure communication protocol of the single computing device to transmit data between the first and second application executing at the processor of the single computing device (Section III.A:  “The proposed solution is to develop a protocol that allows intra-device communication between two applications, for facilitating strong secure system between applications on a same computing device. This also prevent untrusted attempt from others applications to access resource which sandboxed by registered applications”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natale to incorporate the secure communication protocol taught by Chang, because it prevents unauthorized access of data (Section III.A of Chang).

Regarding claim 2, Natale teaches a system/method further comprising the wearable activity monitor device (Paragraph 0020:  “the BSC band 210 may further include the ability to estimate or track a wearer's activity levels based upon the output of an activity sensor 280”), 
wherein the wearable activity monitor device comprises a motion sensor (Paragraph 0023:  “receive data representing the blood sugar concentration levels along with activity levels of the user, and then calculate a predicted blood glucose level for the user”), and 
wherein the wearable activity monitor device is programmed to generate a user interface including data based at least in part on the device message and data based at least in part on an output of the motion sensor (Paragraph 0021:  “receive data representing the blood sugar concentration levels along with activity levels of the user, and then calculate a predicted blood glucose level for the user”).

Regarding claim 3, Natale teaches a system/method wherein the operations further comprise generating physiologic state data describing an estimate of a physiologic state of the user, the generating based at least in part on the analyte concentration of the user (Paragraph 0023:  “receive data representing the blood sugar concentration levels along with activity levels of the user, and then calculate a predicted blood glucose level for the user”).

Regarding claim 4, Natale teaches a system/method wherein the physiologic state data is generated by the first application, and wherein the sensor message comprises the physiologic state data (Paragraph 0023:  “the apparatus or smartphone app may be pre-programmed to exchange data representing the blood glucose levels along with activity levels of the user, as well as other information (e.g., weight, insulin administered, etc.), in order to calculate a predicted blood glucose level for the user”).

Regarding claim 5, Natale teaches a system/method wherein the physiologic state data igenerated by the second application, and wherein the device message comprises the physiologic state data (Paragraph 0023:  “the apparatus or smartphone app may be pre-programmed to exchange data representing the blood glucose levels along with activity levels of the user, as well as other information (e.g., weight, insulin administered, etc.), in order to calculate a predicted blood glucose level for the user”).

Regarding claim 6, Natale teaches a system/method wherein the physiologic state data comprises a time-in-range, a glucose concentration level, or a glucose concentration range (Paragraph 0023:  “receive data representing the blood sugar concentration levels along with activity levels of the user, and then calculate a predicted blood glucose level for the user”).

Regarding claim 7, Natale teaches a system/method wherein the generating of the physiologic state data is based upon a correlation between previously-collected glucose concentration information and previously-collected activity information (Paragraph 0023:  “the apparatus or smartphone app may be pre-programmed to exchange data representing the blood glucose levels along with activity levels of the user, as well as other information (e.g., weight, insulin administered, etc.), in order to calculate a predicted blood glucose level for the user”).

Regarding claim 8, Natale teaches a system/method wherein the device message comprises display data for display at a user interface of the wearable activity monitor device (Paragraph 0025:  “The user interface has a display for displaying at least one of the following: a measured blood glucose level, the blood glucose level for the user, an activity level for the user”).

Regarding claim 9, Natale and DeVries fail to teach a system wherein the sensor message is generated by encrypting the indication of the analyte concentration.
Chang teaches a system wherein the sensor message is generated by encrypting the indication of the analyte concentration (Section III.A:  “Secure channel provides an encrypted result which is returned to provider application”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natale to incorporate the encryption by Chang, because it prevents unauthorized access of data (Section III.A of Chang).

	Regarding claim 20, Natale teaches a non-transitory computer-readable medium comprising instructions thereon that (Paragraph 0021:  “program”), when executed by at least one processor, cause the at least one processor to perform operations comprising (Paragraph 0005:  “a processor and associated memory for collecting and storing”): 
receiving, by a first application executing at a single computing device (Paragraph 0005:  “a processor and associated memory for collecting and storing”) of a patient-management system and from an analyte sensor, sensor data indicating an analyte concentration of a user (Paragraph 0021:  “is suitable to receive data representing the blood sugar concentration levels”); 
transmitting, by the first application and to a second application executing at the single computing device of the patient-management system, a sensor message comprising an indication of the analyte concentration (Paragraph 0008:  “a transceiver (e.g., Bluetooth) to permit the exchange (wired or wireless) of such data with a second computing device (e.g., smartphone)” and Paragraph 0025:  “And, while noting that the application may be carried out on the smartphone, it is also conceivable that the functions described may, in some or all cases, also be accomplished on an embodiment of the user-wearable apparatus as well”); and 
delivering, by the second application and to a wearable activity monitor device, a device message, the device message based at least in part on the analyte concentration (Paragraph 0025:  “In general, the user interface depicted is associated with a second computing device (410) such as a smartphone, although it is entirely conceivable that the functionality of the user interface could, at least in part, be incorporated within the BSC band (210) itself. The user interface has a display for displaying at least one of the following: a measured blood glucose level, the blood glucose level for the user, an activity level for the user”).
Natale fails to teach the first application and the second application comprising discrete applications, and using a secure communication protocol of the single computing device to transmit data between the first and second application.
DeVries teaches the first application (Paragraph 0005:  “a processing circuit connected to the biosensor output”) and the second application (Paragraph 0008:  “sending the nutritional measurement or the biosensor output data to an external processing circuitry”) comprising discrete applications (Paragraph 0056:  “In operation, the processing circuitry can perform or execute one or more applications, routines, programs and/or data structures that implement particular methods, techniques, tasks or operations described and/or illustrated herein”:  The different processes performed by processing circuitry outlined above can be performed by discrete applications (one or more applications being interpreted as separate, discrete applications)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application of Natale to incorporate multiple applications taught by DeVries, because it allows for alternative implementations of certain methods, processes, or tasks, as well as separation of specific processing tasks that are related to different aspects of management system (Paragraph 0056 of Devries).
Chang teaches using a secure communication protocol of the single computing device to transmit data between the first and second application (Section III.A:  “The proposed solution is to develop a protocol that allows intra-device communication between two applications, for facilitating strong secure system between applications on a same computing device. This also prevent untrusted attempt from others applications to access resource which sandboxed by registered applications”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natale to incorporate the secure communication protocol taught by Chang, because it prevents unauthorized access of data (Section III.A of Chang).

	Regarding claim 24, Natale and DeVries fail to explicitly teach wherein the transmitting the sensor message comprises providing the sensor message to an operating system of the computing device, and wherein the operating system of the computing device delivers the sensor message to the second application.
	Chang teaches wherein the transmitting the sensor message comprises providing the sensor message to an operating system of the computing device, and wherein the operating system of the computing device delivers the sensor message to the second application (Fig.2:  Device needs operating system which has access to the applications.  Fig. 2 shows encryption between applications). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natale to incorporate the secure communication protocol taught by Chang, because it prevents unauthorized access of data (Section III.A of Chang).

	Regarding claim 25, Natale and DeVries fail to teach wherein the encrypted indication of the analyte concentration is not readable by the operating system.
	Chang teaches the encrypted indication of the analyte concentration is not readable by the operating system (Fig. 2 and Section I:  “Mobile application are secured or security-wrapped either before they are downloaded onto a digital device or after they are downloaded but before they are allowed to access the device operating system and cause any potential damage to the device … This paper relates to securing, governing, managing apps in mobile devices. We proposes the utilization of asymmetric key pair security mechanism to ensure service provision process is secure between applications”:  protection between other apps and OS).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natale to incorporate the secure communication protocol taught by Chang, because it prevents unauthorized access of data (Section III.A of Chang).

	Regarding claim 26, Natale and DeVries fail to explicitly teach a system further comprising decrypting, by the second application, the indication of the analyte concentration.
	Chang teaches a system further comprising decrypting, by the second application, the indication of the analyte concentration (Fig. 2 and Section III.C:  decryption occurs after transfer).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natale to incorporate the secure communication protocol taught by Chang, because it prevents unauthorized access of data (Section III.A of Chang).

Claims 10 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Natale, DeVries, and Chang as applied to claim 1 and 11 above, and further in view of Kamen (US 20140195639 A1).
Regarding claims 10, Natale, DeVries, and Chang fail to teach a system/method wherein the sensor message is generated by generating an error detection code based at least in part on the analyte concentration.
Kamen teaches a system/method wherein the sensor message is generated by generating an error detection code based at least in part on the analyte concentration (Paragraph 0078:  “the first hub is configured to add an error-detection code corresponding to at least a portion of the first application-layer packet”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor message of the Natale, DeVries, and Chang to incorporate the error-detection code of Kamen, because the error-detection code can recognize mistakes within the data and potentially lead to the correction of the data before further processing (Paragraph 0078 of Kamen).

Regarding claim 27, Natale, Devries, and Chang fail to explicitly teach a system further comprising verifying, by the second application, accuracy of the indication of the analyte concentration based on the error detection code.
Kamen teaches a system further comprising verifying, by the second application, accuracy of the indication of the analyte concentration based on the error detection code (Paragraph 0078:  “the first hub is configured to add an error-detection code corresponding to at least a portion of the first application-layer packet”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor message of the Natale, Devries, and Chang to incorporate the error-detection code of Kamen, because the error-detection code can recognize mistakes within the data and potentially lead to the correction of the data before further processing (Paragraph 0078 of Kamen).

Regarding claim 28, Natale and Devries fail to explicitly teach wherein the sensor message is generated by encrypting the indication of the analyte concentration, and wherein the sensor message included an error detection code that is generated based at least in part on the analyte concentration.
Chang teaches wherein the sensor message is generated by encrypting the indication of the analyte concentration (Section III.A:  “Secure channel provides an encrypted result which is returned to provider application”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Natale to incorporate the encryption by Chang, because it prevents unauthorized access of data (Section III.A of Chang).
Kamen teaches wherein the sensor message included an error detection code that is generated based at least in part on the analyte concentration (Paragraph 0078:  “the first hub is configured to add an error-detection code corresponding to at least a portion of the first application-layer packet”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor message of the Natale, DeVries, and Chang to incorporate the error-detection code of Kamen, because the error-detection code can recognize mistakes within the data and potentially lead to the correction of the data before further processing (Paragraph 0078 of Kamen).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Natale, DeVries, and Chang as applied to claim 1 above, and further in view of Hayes (US 20150173674 A1).
Regarding claim 21, Natale teaches wherein the processor is implemented at a computing device (Paragraph 0008:  “a program, stored in a memory and operating on the second computing device”).
Natale, DeVries, and Chang fails to explicitly teach wherein the computing device, the wearable activity monitor, and the analyte sensor comprise separate devices.
Hayes teaches wherein the computing device, the wearable activity monitor, and the analyte sensor comprise separate devices (Paragraph 0027:  “in some embodiments the system 100 can optionally include one or more of a user's computing device 120, a base station 130, an alarm clock 140, a continuous blood glucose sensor device 150, a blood glucose meter (BGM) device 160, a portable infusion pump system 170, a caregiver's computing device 180, a remote monitoring station 190, user interface devices within a vehicle, and other similar devices. However, such external devices are optional, and some embodiments of the system 100 may none of, or only a subset of, these aforementioned external devices and systems”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Natale, DeVries, and Chang to incorporate the separate components taught by Hayes, because it allows flexibility of the management system for patient needs (Paragraph 0027 of Hayes)

Regarding claim 22, Natale fails to explicitly teach wherein the analyte sensor comprises a continuous glucose monitor.
DeVries teaches wherein the analyte sensor comprises a continuous glucose monitor (Paragraph 0060:   “For example, the blood glucose data can be in the form of blood glucose concentration(s) for a given time, either continuous with respect to time”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose sensor of Natale to incorporate the continuous glucose monitor taught by DeVries, because it allows for alternative sampling methods compared to specific time sampling (Paragraph 0060 of Devries).

Regarding claim 23, Natale teaches wherein the computing device is implemented remote from the analyte sensor and wirelessly coupled to the analyte sensor (Paragraph 0008:  “a transceiver (e.g., Bluetooth) to permit the exchange (wired or wireless) of such data with a second computing device (e.g., smartphone)”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791